MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                          Jul 31 2017, 8:51 am
court except for the purpose of establishing
                                                                        CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jonathan D. Harwell                                      Curtis T. Hill, Jr.
Harwell Legal Counsel Ltd.                               Attorney General of Indiana
Indianapolis, Indiana
                                                         James B. Martin
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Donald Richardson,                                       July 31, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1612-CR-2671
        v.                                               Appeal from the
                                                         Marion Superior Court
State of Indiana,                                        The Honorable
Appellee-Plaintiff.                                      Sheila A. Carlisle, Judge
                                                         Trial Court Cause No.
                                                         49G03-1405-FA-27638



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017         Page 1 of 16
[1]   Donald Richardson appeals his convictions and sentences for Class A felony

      criminal deviate conduct,1 Class A felony rape,2 Class B felony carjacking,3 and

      his adjudication as a habitual offender.4 He raises the following two restated

      issues:


                 I. Whether it was error for the trial court to admit into evidence
                 statements that Richardson made during a police interview; and


                 II. Whether his seventy-year aggregate sentence is
                 inappropriate.5


[2]   We affirm Richardson’s convictions and sentences, and we remand with

      instructions for the trial court to clarify its Sentencing Order.




      1
        See Ind. Code § 35-42-4-2(a)(1). We note that the statutes under which Richardson was charged were
      amended effective July 1, 2014. However, he committed his offenses in August 2013, and we apply the
      statutes in effect at that time.
      2
          See Ind. Code § 35-42-4-1(a)(1).
      3
          See Ind. Code § 35-42-5-2(1).
      4
          See Ind. Code § 35-50-2-8.
      5
        Both parties state that the aggregate sentence imposed in this case was 100 years. Appellant’s Br. at 6, 14;
      Appellee’s Br. at 13. However, the transcript states that he was sentenced to forty years for criminal deviate
      conduct, forty years for rape, enhanced by thirty years, “which makes a 70-year sentence total on the rape,”
      and ten years for carjacking, with the sentences to be served concurrently. Tr. Vol. 4 at 3-4. The abstract of
      judgment likewise reflects that he was sentenced to seventy years for the rape conviction and, as to the
      habitual offender enhancement, the abstract states, “The total sentence listed above also included the [30
      year] enhancement time.” Confid. App. at 113-114. Thus, the record before us reflects that the thirty-year
      enhancement was included in – not in addition to – the seventy-year sentence. We observe, however, that
      the trial court’s Sentencing Order reflects that Richardson received seventy years on the Count IV rape
      conviction and then states, “Defendant found to be a Habitual Offender. Court enhances sentence on count
      4 by 30 years.” Id. at 115. To the extent that this suggests that the seventy-year sentence was enhanced by
      thirty years, we find that this was a scrivener’s error, or at a minimum, is unclear. We thus remand to the
      trial court for the limited purpose of clarifying its written Sentencing Order.

      Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017                Page 2 of 16
                                 Facts and Procedural History
[3]   Sometime after midnight on August 21, 2013, C.B. drove herself and her three-

      month-old child to an apartment complex to see the child’s father. She and her

      child were in the parked car in the parking lot, when a stranger, later

      determined to be Richardson, knocked on her driver’s side window with a

      handgun. At his direction, she opened the door, and he waved the handgun in

      her face and told her to move over. She moved to the passenger seat, and he

      drove the car to another parking lot, where he forced her to perform fellatio and

      have intercourse, as he held a gun to her. He then exited the car and ran away.

      C.B. drove to a nearby Meijer store and contacted police.


[4]   An Indianapolis Metropolitan Police Department (“IMPD”) officer arrived at

      the Meijer store, where he encountered C.B., who was frantic and naked from

      the waist down. Detective Vincent Harper (“Detective Harper”) was called to

      the scene to assist. Detective Harper took C.B. to the hospital, and DNA

      evidence obtained through a sexual assault examination identified Richardson

      as a suspect. Detective Harper later interviewed C.B., and she identified

      Richardson from a photo array.


[5]   In May 2014, Richardson was arrested, advised of his rights, orally and in

      writing, and he waived them. During his police interview, he made statements

      implicating his involvement with the crimes committed against C.B. He told

      the officers that he had previously been in a car accident and sometimes had

      trouble remembering things and that he had been diagnosed with manic

      depression.
      Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 3 of 16
[6]   The State charged Richardson with nine counts: Class A felony kidnapping,

      two counts of Class A felony criminal deviate conduct, two counts of Class A

      felony rape, Class C felony sexual battery, Class B felony carjacking, Class B

      felony criminal confinement, and Class C felony intimidation. Appellant’s App.

      at 27. The State added a habitual offender charge.


[7]   In April 2016, Richardson filed a Motion to Exclude Unreliable Statements by

      Defendant (“Motion to Exclude”), asserting that his statements to police were

      involuntary, unreliable, and unduly prejudicial. At the hearing, Richardson

      presented medical records to show that in January 2014 he had been in a car

      accident and was diagnosed with a concussion. Defendant’s Exs. A, B. He

      testified that the concussion caused symptoms of vertigo, nausea, memory loss,

      confusion, and headaches. He stated that, prior to the accident, he had been

      diagnosed with manic depression. He also testified that prior to the accident he

      had been abusing alcohol and drugs and that, after the accident, his substance

      abuse worsened. Richardson testified that he had consumed alcohol, Xanax,

      and marijuana throughout the day prior to going to the police station for

      questioning. Richardson also presented the testimony of his mother, who

      testified that Richardson was taken into custody before he could attend his

      follow-up appointments for the head injury that he received in the January 2014

      car accident and that she saw Richardson not long before he was picked up by

      police, and he appeared intoxicated to her. Richardson also presented the

      testimony of his cousin, who testified to drinking alcohol, “taking a few little




      Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 4 of 16
      pills,” and smoking marijuana with Richardson throughout the day before

      Richardson was taken into custody for questioning. Tr. Vol. 2 at 46.


[8]   The State presented the testimony of Detective Harper about his videotaped

      May 2014 interview with Richardson, which recording was later provided to

      the trial court as an attachment to the State’s proposed findings of fact and

      conclusions of law. The trial court denied the Motion to Exclude, finding:


              The Court does find that under the totality of the circumstances:
              the Defendant was properly advised of his Miranda warnings,
              knowingly waived his constitutional rights and gave a voluntary
              statement to the police. The Court does not find from the
              evidence that the Defendant was so intoxicated OR mentally or
              physically impaired as to impede the voluntariness of his
              statement. Further, the Court does not find from the evidence that
              there was any coercion by the police officers which made the
              statement involuntary. Under a Rule 403 analysis, the statement
              is admissible, relevant and highly probative. It is not unfairly
              prejudicial.


      Appellant’s App. at 78 (emphasis in original). The trial court subsequently

      denied Richardson’s request to certify the trial court’s order for interlocutory

      appeal.


[9]   At the two-day August 2016 jury trial, the trial court admitted testimony from

      Detective Harper, over Richardson’s objection, concerning statements that

      Richardson had made during the videotaped interview. Detective Harper

      testified that Richardson accurately described C.B.’s physical build, as well as

      the car she was driving. Richardson recognized C.B. in a BMV photo and told


      Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 5 of 16
       the officers, “I did her.” Tr. Vol. 3 at 117; State’s Ex. 2. He stated that he was

       sorry and that C.B. “didn’t deserve that.” Tr. Vol. 3 at 118. Detective Harper

       testified that Richardson told him during the interview that he had been in a car

       accident, suffered a concussion, and had trouble remembering things. Detective

       Harper stated that Richardson did not tell him that he had been consuming

       alcohol or drugs, and Detective Harper did not detect any signs of impairment.


[10]   The jury found Richardson guilty of four counts: Count II, Class A felony

       criminal deviate conduct; Count IV, Class A felony rape; Count VI, Class C

       felony sexual battery; and Count VII, Class B felony carjacking. Tr. Vol. 3 at

       192-93. The jury also adjudicated Richardson to be a habitual offender. At the

       September 2016 sentencing hearing, Richardson agreed that the PSI was

       accurate, and he presented no other evidence. The PSI showed that he had

       been arrested seven times since 2003 and had at least six prior felony

       convictions and one misdemeanor conviction. His felony convictions included:

       Class C felony intimidation; Class B felony robbery; Class B felony criminal

       confinement; and three convictions for Class A felony sexual misconduct with a

       minor. The PSI also showed that, while serving time at the Department of

       Correction, he was disciplined four times. The trial court noted the “escalation

       of violence” and that his offenses involved “confronting other people,”

       including two young females. Tr. Vol. 4 at 3. The trial court gave “minimal or

       medium weight” to Richardson’s proffered mitigating circumstances and found

       that the aggravating circumstances outweighed the mitigating circumstances.

       Id.


       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 6 of 16
[11]   Based on double jeopardy considerations, the trial court sentenced Richardson

       on Counts II, IV, and VII, but not on Count VI, the sexual battery conviction.

       It sentenced Richardson to: forty years for the Class A felony criminal deviate

       conduct conviction; forty years for the Class A felony rape conviction,

       enhanced by thirty years for the habitual offender adjudication; and ten years

       on the Class B felony carjacking conviction. It ordered that those sentences run

       concurrent with one another, for a total of seventy, but ordered that they be

       served consecutive to the sentence imposed in another cause. Following the

       trial court’s denial of his motion to correct error, Richardson now appeals.


                                      Discussion and Decision

                                     I. Admission of Evidence
[12]   Before trial, Richardson filed the Motion to Exclude his statements to Detective

       Harper as being involuntarily made in violation of his constitutional rights. The

       trial court denied the motion, and, at trial, over Richardson’s objection, the

       State introduced Detective Harper’s testimony about his interview with

       Richardson. On appeal, Richardson contends that the trial court committed

       reversible error when it admitted into evidence his statements to police,

       asserting that all his statements were elicited in violation of his constitutional

       rights under the Fourth, Fifth, Sixth, and Fourteenth Amendments to the

       Constitution of the United States and his rights under Article I §§ 12, 13, and 14

       of the Indiana Constitution. That is, he maintains they were not voluntary and

       should have been excluded.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 7 of 16
[13]   Protection against police misconduct is the principle behind ensuring that

       statements are voluntary. Page v. State, 689 N.E.2d 707, 710 (Ind. 1997). In

       reviewing a claim that a defendant’s statement or confession was involuntary,

       the State, under Indiana law, has the burden to prove beyond a reasonable

       doubt that the statement was voluntary. Weisheit v. State, 26 N.E.3d 3, 18 (Ind.

       2015), cert. denied, 136 S. Ct. 901 (2016). Our Supreme Court has explained

       what the trial court is to consider:


                In evaluating a claim that a statement was not given voluntarily,
                the trial court is to consider the “totality of the circumstances,”
                including any element of police coercion; the length, location,
                and continuity of the interrogation; and the maturity, education,
                physical condition, and mental health of the defendant. To
                determine that a statement was given voluntarily, the court must
                conclude that inducement, threats, violence, or other improper
                influences did not overcome the defendant’s free will.


       Wilkes v. State, 917 N.E.2d 675, 680 (Ind. 2009) (internal citations omitted).

       Intoxication, drug use, and mental illness are factors to be considered in

       determining whether a statement is voluntary. State v. Banks, 2 N.E.3d 71, 80

       (Ind. Ct. App. 2013), trans. denied; see also Scalissi v. State, 759 N.E.2d 618, 621

       (Ind. 2001) (factors such as intoxication and lack of sleep may be factors in

       determining voluntariness).6




       6
         Richardson asserts that the Indiana Constitution does not require police coercion in order for a confession
       to be deemed involuntary. Appellant’s Br. at 10 (citing State v. Banks, 2 N.E.3d 71, 82-83 (Ind. Ct. App. 2013),
       trans. denied). The State, however, maintains “that police coercion is required to show involuntariness under
       the Indiana Constitution.” Appellee’s Br. at 15 n.1. Assuming without deciding that Richardson is correct, we

       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017                Page 8 of 16
[14]   On appeal, the trial court’s determination of voluntariness is reviewed as a

       sufficiency of the evidence question. Weisheit, 26 N.E.3d at 18. We will not

       reweigh the evidence. Id. If the trial court’s finding of voluntariness is

       supported by substantial evidence, we will affirm. Id.; see also Scalissi, 759

       N.E.2d at 621 (“When reviewing a challenge to the trial court’s decision to

       admit a confession, we do not reweigh the evidence, but instead examine the

       record for substantial, probative evidence of voluntariness.”).


[15]   Here, Richardson contends that, even though he signed a waiver of his rights

       after receiving oral and written advisements, the State did not meet its burden of

       proving that his confession was voluntary, intelligent, and freely made because

       he presented evidence that he incurred previous head trauma, namely a

       concussion in January 2014, he suffered from manic depression, and he had

       been ingesting alcohol and marijuana on the day in question.


[16]   Richardson asserts that his “substantial intoxication [] overcame any

       voluntariness” and that he did not provide a voluntary statement to Detective

       Harper. Appellant’s Br. at 11. According to our Supreme Court, “The mere fact

       a statement is made by the defendant while under the influence of drugs, or that

       the defendant is mentally ill, does not render it inadmissible per se.” Pruitt v.

       State, 834 N.E.2d 90, 115 (Ind. 2005). If voluntariness of a statement is




       find that Richardson’s statement was voluntarily given based on the totality of circumstances, and we do not
       reach or resolve the parties’ disagreement over whether police coercion must be present under the Indiana
       Constitution.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017              Page 9 of 16
       challenged on the basis that the defendant was under the influence of drugs, the

       defendant has the burden to introduce evidence from which it could be

       concluded that the amount and nature of the drug consumed would produce an

       involuntary statement. Id. “A confession may be inadmissible if the defendant

       was so intoxicated or impaired as to be unconscious of what he was doing or in

       a state of mania.” Owens v. State, 754 N.E.2d 927, 929 (Ind. 2001). Anything

       less goes to the weight given to the confession, not to its admissibility. Id.


[17]   Here, Richardson testified at the Motion to Exclude hearing that, on the day he

       was arrested, he had smoked five “blunts” of marijuana and had consumed up

       to a fifth of alcohol. Tr. Vol. 2 at 22. He described that, at the time that he was

       questioned, he was not “sloppy” drunk, but was more of a “middle” type of

       drunk, suggesting he was a six on a scale of one to ten. Id. Detective Harper,

       who had been employed with IMPD for fourteen years and, among other

       things, was trained as a drug recognition expert and had experience detecting

       impaired and intoxicated individuals, testified that Richardson showed no signs

       of intoxication or impairment and that Richardson did not smell like alcohol or

       marijuana. We will not reweigh evidence or judge witness credibility. Weisheit,

       26 N.E.3d at 18. Richardson has failed to show that his alleged intoxication

       rendered his statement involuntary.


[18]   Richardson’s assertions with regard to mental illness are that, at some point

       prior to the January 2014 car accident, he had been diagnosed as having manic

       depression. The only evidence admitted at trial regarding that illness was

       Richardson’s testimony and that of his mother. Richardson did not present any

       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 10 of 16
       other evidence regarding medical diagnosis, treatment, or in any way

       establishing that his depression caused or contributed to his actions or affected

       his statements to police. We thus reject his claims that any mental illness in the

       form of manic depression rendered his statements to police involuntary. With

       regard to head trauma, Richardson presented medical records showing that he

       suffered a concussion in an accident in January 2014, and he testified that, as a

       result of the concussion, he experiences symptoms of memory loss, confusion,

       headaches, nausea, and vertigo. Detective Harper did not observe any such

       symptoms during the interview, and while Richardson told Detective Harper

       during the interview that the car accident had affected his memory, Richardson

       accurately described to police C.B.’s build and her vehicle. Detective Harper

       also stated that Richardson exhibited a cohesive thought process. There was

       thus no evidence if or how the concussion affected Richardson’s statements to

       police. Based on the record before us, we find that there was substantial

       evidence demonstrating the voluntariness of Richardson’s statement, and the

       trial court did not err when it admitted it into evidence.


[19]   Richardson alternatively argues that, even if the State met their burden to show

       that the statement was voluntary, his mental condition rendered it “unreliable

       and inadmissible,” and its prejudicial effect outweighed its probative value

       under Evidence Rule 403. Appellant’s Br. at 13. He urges, “An alleged

       confession obtained while intoxicated, mentally ill, and suffering from a brain

       injury is not a confession of such reliability it should be before a jury.” Id.

       Other than citation to general caselaw concerning the persuasive effect of


       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 11 of 16
       confessions on factfinders and regarding their admission generally, Richardson

       provides no authority in support of his position that the particular

       circumstances of his statement rendered it inadmissible under Rule 403, and

       therefore, he has waived the argument for appellate review. Ind. Appellate

       Rule 46(A)(8). Furthermore, having rejected his argument that his alleged

       intoxication, mental illness, and concussion rendered his confession

       involuntary, we likewise are not persuaded, based on the record before us, that

       his statement was unreliable and unduly prejudicial. The trial court did not err

       by admitting into evidence Richardson’s statements to police. 7


                                                   II. Sentence
[20]   Richardson claims that his sentence is inappropriate. This court has authority

       to revise a sentence ‘if, after due consideration of the trial court’s decision, the

       court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.’” Delao v. State, 940 N.E.2d 849, 853 (Ind. Ct.

       App. 2011) (quoting Ind. Appellate Rule 7(B)), trans. denied. A defendant bears

       the burden of showing that both prongs of the inquiry favor revision of his or

       her sentence. Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans.

       denied. We understand and recognize the unique perspective a trial court brings

       to its sentencing decisions. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct.




       7
        The State notes that C.B. testified to the events in question, she identified Richardson in a line-up, and his
       DNA was found on her person and clothes. Thus, his inculpatory statement to police, conceding that “I did
       her” was established by other evidence. We agree.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017               Page 12 of 16
       App. 2007). The trial court’s judgment “should receive considerable

       deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). A defendant

       must persuade the appellate court that his or her sentence is inappropriate.

       Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[21]   Regarding the nature of the offense, the advisory sentence is the starting point

       the Legislature has selected as an appropriate sentence for the crime committed.

       Id. at 1081. Richardson was found guilty and sentenced on one count of Class

       A felony criminal deviate conduct; one count of Class A felony rape; and one

       count of Class B felony carjacking, and he was adjudicated to be a habitual

       offender. Tr. Vol. 3 at 192-93; Confid. App. at 21, 82-91. A Class A felony

       conviction carries a sentence of twenty to fifty years, with an advisory sentence

       of thirty years. Ind. Code § 35-50-2-4. A Class B felony conviction carries a

       sentence of six to twenty years with an advisory sentence of ten years. Ind.

       Code § 35-50-2-5. Here, the trial court sentenced Richardson to forty years for

       the Class A felony criminal deviate conduct conviction; forty years for the Class

       A felony rape conviction, enhanced by thirty years for the habitual offender

       adjudication, for a total of seventy years on the rape conviction; and ten years

       on the Class B felony carjacking. It ordered those sentences to run concurrent

       with one another. Richardson claims that his sentence was inappropriate.


[22]   Richardson concedes that the nature of the offense is “a negative

       consideration,” but argues that “based on the lack of physical injury and based

       on the jury’s rejection of all weapon counts, [] the nature of this offense is not as

       bad or as violent as many similarly situated cases.” Appellant’s Br. at 15. We

       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 13 of 16
       disagree. The facts of the offense are that Richardson tapped on the window of

       the car, as C.B. sat in the car with her infant child. He directed her to open the

       door and gestured with the gun, waving it in her face, instructing her to move

       over so he could drive the car to another location, where he forced her to

       perform fellatio and intercourse, while holding a gun to her. C.B. testified that

       her infant child was crying, and Richardson yelled at her to shut up the child or

       else he would “shoot the shit out of [C.B.].” Tr. Vol. 2. at 133. Richardson,

       before exiting the car, asked C.B. if she knew that “this is rape” and said that if

       the police came he would kill her. Id. at 137. Richardson terrorized C.B. in the

       presence of her infant child, who, for at least part of the time, was crying. C.B.

       feared that she or her child was going to die. Richardson has failed to establish

       that the nature of the offense supports a revision of his sentence.


[23]   Regarding the character of the defendant inquiry, one relevant inquiry is the

       defendant’s criminal history. Garcia v. State, 47 N.E.3d 1249, 1251 (Ind. Ct.

       App. 2015), trans. denied. Richardson’s criminal history began in 2003 at the

       age of sixteen. It includes felony convictions for intimidation, robbery, sexual

       misconduct with a minor, and criminal confinement. His criminal history

       reflects escalating violent criminal conduct. He committed the rape against

       C.B. in August 2013, which was about four months after he sexually assaulted a

       sixteen-year-old girl at knifepoint. Confid. App. at 97. In addition, while at the

       DOC, Richardson was disciplined twice for unauthorized possession,

       destruction, or alteration of State property; he had a conduct violation for

       disruptive, unruly, rowdy conduct for fleeing or physically resisting staff; and a


       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 14 of 16
       conduct violation for committing battery without weapon or injury. He also

       violated probation. Richardson’s history reflects sexually predatory behavior

       and a disrespect for authority.


[24]   With regard to his character, Richardson urges that he is needed by family, that

       he was employed at the time of the offense, and he was only a few credits short

       of graduating from college. He also argues that his mental illness, brain

       trauma, and drug use are factors to be considered in evaluating his character.

       He argues that his personal accomplishments and his mental impairment

       “should have been given greater consideration.” Appellant’s Br. at 16. The State

       maintains that the only evidence of mental illness was Richardson’s own

       testimony and that of his mother that he had been diagnosed at some point with

       manic depression, and that the evidence of his brain trauma was medical

       records that he suffered a concussion in a January 2014 auto accident, which

       was five or six months after the attack on C.B. The evidence from Richardson

       and his mother was that he was undergoing testing for headaches, dizziness,

       fainting, and memory loss, but did not get an opportunity to attend the follow-

       up appointments because he was arrested. There was no evidence in the record

       suggesting that mental illness or brain injury had any connection to his criminal

       conduct. We find that Richardson has failed to show that his character

       warrants a revision of his sentence.


[25]   The question before us is not whether another sentence is more appropriate;

       instead, the question is whether the sentence imposed is inappropriate. Marley

       v. State, 17 N.E.3d 335, 339 (Ind. Ct. App. 2014), trans. denied. We cannot say

       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 15 of 16
       that the trial court’s imposition of a seventy-year aggregate sentence was

       inappropriate.


[26]   Affirmed and remanded for clarification of Sentencing Order.


[27]   Mathias, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1612-CR-2671 |July 31, 2017   Page 16 of 16